Citation Nr: 1335619	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  10-02 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hand disability. 

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and one additional witness


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel
INTRODUCTION

The Veteran had active service in the Army from August 1978 to August 1982.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Waco, Texas, that, in part, denied service connection for right hand and bilateral knee disabilities.  

In July 2012, the Veteran and an additional witness testified at a travel board hearing before the undersigned.  A transcript of these proceedings has been associated with the Veteran's claims file.  The Board remanded the appeal for additional development in October 2012 and April 2013.

This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Board notes that the April 2013 Board decision has yet to be associated with the Veteran's VBMS file.  

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board finds that another remand is necessary in order to fairly adjudicate the claim.  

The record shows that the Veteran failed to appear for a February 2013 VA examination.  In an April 2013 statement the Veteran requested that the VA examination be rescheduled because he incorrectly believed that the appointment he had the same day at the Dallas VAMC was the compensation and pension examination, when, in fact, the actual compensation and pension examination was scheduled in Forth Worth, Texas.  When a Veteran misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the scheduled examination.  See 38 C.F.R. § 3.655(a) (2013); Turk v. Peake, 21 Vet. App. 565, 569 (2008).  Here, the Board finds that the evidence from the scheduled examinations could be material to the outcome of the claim and that the Veteran's confusion over the location of the examination is good cause for missing the examination.  As such, the claim should be remanded and the Veteran scheduled for another VA examination to determine the nature and etiology of his right hand condition and bilateral knee condition.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed right hand disorder.  Notice of the VA examination should be added to the Veteran's claim file.

All indicated tests and studies, including x-ray testing, should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should identify all right hand disorders found to be present.  The examiner should discuss for what reason the Veteran was prescribed a right hand brace.  With respect to each disorder diagnosed other than a fracture of the right second finger, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or better probability) related to the Veteran's military service, to include his October 1978 nondisplaced fracture of the right index finger metacarpal head and his December 1979 right thumb dislocation.

If not related to service, then the examiner should opine whether any right hand disorder is at least as likely as not (i) caused or (ii) aggravated (i.e., permanently increased in severity beyond the natural progress of the disease) by his service-connected fracture of the right second finger.  If such aggravation is found, the examiner should address the following medical issues: (a) the baseline manifestations of the Veteran's right hand disorder found prior to aggravation; and (b) the increased manifestations which, in the examiner's opinion, are proximately due to the service connected fracture of the right second finger.

In offering any opinion, the examiner must consider the full record, to include the Veteran's statements. The rationale for any opinion offered should be provided.  If the examiner is unable to render an opinion without a resort to speculation, then the examiner must explain why this is so.

2. The Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed bilateral knee disorder.  Notice of the VA examination should be added to the Veteran's claim file.

All indicated tests and studies, including x-ray testing, should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should identify all knee disorders found to be present.  With respect to each disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or better probability) related to the Veteran's military service, to include his October 1982 complaint of left knee pain secondary to direct trauma and diagnosis of right knee pain secondary to trauma or due to running on concrete in boots.

In offering any opinion, the examiner must consider the full record, to include the Veteran's statements.  The rationale for any opinion offered should be provided.  If the examiner is unable to render an opinion without a resort to speculation, then the examiner must explain why this is so.

3. After the development requested above has been completed to the extent possible, the AMC/RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

